Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
Claims 1-11, 13-16, 18-23 and new claims 24-38 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 1-11, 13-16, 19-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  is withdrawn in response to Applicant’s amendment to the claims.
Claims 1-11, 13-16, and 18-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11, 13-16, and 18-38, all recite the term “target(s)” or “targeting.”  However, the metes and bounds of this term are not clearly set forth in either the claims or in the specification as filed.  The specification as filed mentions “specifically hybridize,” when it describes a “target sequence,” wherein “the term ‘specifically hybridizes’ does not mean that the nucleic acid molecule needs to be 100% complementary to the target sequence. Rather, the sequence may be at least 80%, 85%, 90%, 95%, 97%, 99%, or 100% complementary to the target sequences.” (Last 
Claim 1, line 5 recites “the number of CGG repeats in the 5’ untranslated region of the FMR1 gene…” First, there is lack of antecedent basis for “the number of CGG repeats,” for “the 5’ untranslated region,” and for “the FMR1 gene.”  It is unclear what number of CGG repeats are referencing, and which “5’ untranslated region” they are referencing.  With regards to the limitation “the FMR1 gene,” the claim does not provide any sequence description of the gene, or any particular regions of the gene, i.e. wherein the gene comprises a 5’-UTR or 3’-UTR.  Additionally, there is no clear definition or explanation of the abbreviation “FMR1” recited in the claim.   
Claim 1, line 9 recites “the 5’ boundary of the CGG repeats,” and line 12 recites “the 3’ boundary” these limitations are indefinite since the nucleotide structure of the CGG repeat sequence has not been defined in the instant claim, such that the ordinary skilled artisan would clearly understand the scope of the 3’ and 5’ boundaries of the CGG repeats.  Moreover, claim 1, line 15 recites “a boundary” of the CGG repeats.  It is unclear if this “boundary” make reference to the 3’ and 5’ boundaries previously recited in the claim, or to another “boundary.” 
Moreover, it is unclear the boundaries are the first and last CGG repeats in the 5’UTR of the human FMR1 gene, or to some other region of the CGG repeats in the 5’UTR of a FMR1 gene. 
Regarding claims 14 and 18, these claims recite guide RNAs that “target” or “targeting” SEQ ID NO: 6-7 and 17-20.  However, the scope of the guide RNAs encompassed by these claims are indefinite because the claims do not inform the person of ordinary skill in the art what is meant by “targeting,” or “targets.” For example, it is unclear if Applicants intend for the gRNA to be 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-16, and 18-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO2015/089351A1) and Smith et al. (US20180344817A1) in view of Garber et al. (already of record).
Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that Zhang et al. “fail to teach or suggest targeting the boundary of the CGG repeats.”  Applicants further argued that ¶ [0017] and Figure 1 “are completely void of any guidance as to the target sequences of the guide RNAs to be used in the methods of Zhang et al.”  
First it is noted that Applicant’s have not properly defined the metes and bounds of the term “targeting the boundary of the CGG repeats.”  Specifically, Applicant’s claims do not indicate of inform the person of ordinary skill in the art what is meant by “targeting,” e.g. it is unclear if Applicants intend for the gRNA to be 100% complementary to a specific “target sequence,” or if a FMR1 gene. 
Due to the ambiguity associated with the claimed invention.  A proper search and examination of the prior art cannot be made without understanding of the scope of the claimed invention.  However, for the sake of advancing prosecution, the term “targeting” will be considered to mean a gRNA that can potentially bind a complementary sequence with some degree of specificity.  Additionally, the term “boundary” will be interpreted broadly as a region of nucleotides surrounding and including the first and last CGG repeat in the 5’UTR of a human FMR1 gene sequence. 
Regarding Applicant’s arguments with respect to Zhang et al., contrary to Applicant’s assertions, Zhang et al. clearly teach that the CRISPR-Cas9 system could be used to edit nucleotide repeat elements that are associated with various diseases, see the following taken from ¶ [0017]: “[T]he cell can be a mammalian brain or central nervous tissue cell. The nucleotide repeat element can be selected from one or more of: a trinucleotide repeat comprising CTG, CAG, CGG, CCG, GAA, or TTC; a tetranucleotide repeat comprising CCTG, a pentanucleotide repeat comprising ATTCT or AGAAT; a hexanucleotide repeat comprising GGGGCC; and a dodecanucleotide repeat comprising CCCCGCCCCGCG (SEQ ID NO: 1) or CGCGGGGCGGGG (SEQ ID NO: 2).”
These nucleotide repeat element sequences disclosed in Zhang et al. are clearly described as useful for designing  gRNA having a complementary sequences to bind and direct the CRISPR-Cas9 complex for genome editing.   Contrary to Applicant’s assertions, the teachings of Zhang et 
As previously stated, Zhang discloses a method for inhibiting, treating, and/or preventing (a method of treating or inhibiting a condition in a cell or tissue having a nucleotide element or trinucleotide repeat; paragraph [0009]) a fragile X syndrome or a related disorder (Fragile X and Fragile X-associated tremor/ataxia syndrome; paragraph [0309]) in a subject in need thereof (in a subject or a non-human subject in need thereof; paragraph [0009]), said method comprising administering to the subject a nucleic acid molecule encoding Cas9 and at least one guide RNA (CRISPR/Cas9 enzyme mRNA and guide RNA can be administered together; paragraph [0121]), thereby reducing the number of CGG repeats (CGG repeats are excised; paragraph [0094]) in the 5' untranslated region of the FMR1 gene in said subject (the CGG repeats in FMR1 are in the 5' un-translated region, 5'UTR); paragraph [0093]), wherein said guide RNA targets a sequence in the 5' untranslated region of the FMR1 gene (appropriate editing of FMR1 CGG repeats; paragraph [0094); Figure 1).
Additionally, Smith et al. (US20180344817A1, earliest priority date of May 2015) describe genome editing of the human FMR1 gene sequence for treating the Fragile X syndrome.  This method discloses two recognition sequences, the first is positioned 5’ upstream of the trinucleotide repeat in the 5’UTR region, and the second recognition sequence is positioned 3’ downstream of the trinucleotide repeat region in the 5’UTR.  See ¶ [0056]:
“[I]n some embodiments of the methods, the nucleotide repeat expansion disorder is Fragile X syndrome, the trinucleotide repeat is CGG, and the gene of interest is the human FMR1 gene, wherein the trinucleotide repeat is positioned within the 5′ UTR region of the FMR1 gene. In some such embodiments of the methods, the first recognition sequence is positioned 5′ upstream 
Smith et al. further teach the following:
[0109] FIG. 1. Structures of several human genes associated with nucleotide repeat expansion disorders. A) Structure of the 5′ portion of the FMR1 gene associated with Fragile X Syndrome. The CGG trinucleotide repeat is in the 5′ untranslated region of the gene. The transcription- and translation-start sites are identified with relative distances (in basepairs) to the CGG repeat region. 

    PNG
    media_image1.png
    149
    482
    media_image1.png
    Greyscale

Although the cited references do not specifically teach wherein the gRNAs may bind directly to the CGG repeat sequence, it is clear that the ordinary skilled artisan having the teachings of Zhang et al. and Smith and the motivation to use the CRISPR/Cas9 system to genomically modify the human genome to reduce the number of CGG repeat sequences associated Fragile X syndrome, would have been motivated to design gRNA that bind in an around the CGG repeats in an effort to completely remove the CGG repeat sequences, and to preserve the sequences around the CGG repeat sequences so as not to introduce any deleterious mutations in to the gene sequence.
Absent evidence of unexpected results, it would have been obvious to the ordinary skilled artisan at the time of the instant invention to have designed guide RNA (for use in the CRISPR 
Applicants have not provided any evidence to support the assertion of non-obviousness over the teachings of the cited references. As per MPEP 2145, “[I]f a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).”
Modified Grounds of rejection:
As per claims 1, and 24-38 Zhang discloses a method for inhibiting, treating, and/or preventing (a method of treating or inhibiting a condition in a cell or tissue having a nucleotide element or trinucleotide repeat; paragraph [0009]) a fragile X syndrome or a related disorder 
As per claim 2, Zhang discloses a method for reducing the number of CGG repeats (CGG repeats are excised; paragraph [0094]) in the 5' untranslated region of the FMR1 gene in a cell (the CGG repeats in FMR1 are in the 5' un-translated region, 5'UTR); paragraph [0093]), said method comprising delivering to the cell a nucleic acid molecule encoding Cas9 and at least one guide RNA (CRISPR/Cas9 enzyme mRNA and guide RNA can be administered together; paragraph [0121]), wherein said guide RNA targets a sequence in the 5' untranslated region of the FMR1 gene (appropriate editing of FMRI CGG repeats; paragraph [0094); Figure 1).
As per claim 6, Zhang discloses the method of claim 1, and Zhang further discloses wherein said related disorder is Fragile X-associated Tremor/Ataxia Syndrome (FXTAS) (Fragile X-associated tremor/ataxia syndrome, FXTAS; paragraph [0019]) or Fragile X-associated Primary Ovarian Insufficiency (FXPOI).
As per claims 7, Zhang discloses the method of instant claim 1, and Zhang further discloses wherein said method further comprises administering at least one donor DNA (a donor polynucleotide can be DNA; paragraph [0122]).
As per claims 8, Zhang discloses the method of instant claim 1, and Zhang further discloses wherein said method further comprises administering a nucleic acid molecule encoding a fusion protein comprising an inactive Cas9 (CRISPR/Cas9 enzyme chimeric mRNA can encode a fusion protein comprising a CRISPR enzyme and an additional protein sequence; paragraphs [0121), [0292)-[0293), (0299]) and a transcription activator peptide or protein (a transcriptional activator; paragraphs (0025), (0299]).
As per claim 9, Zhang discloses the method of instant claim 1, and Zhang further discloses wherein said guide RNA are administered as a nucleic acid molecule encoding said guide RNA (encodes a first guide RNA; paragraph (0162]).
As per claim 10, Zhang discloses the method of instant claim 1, and Zhang further discloses wherein said nucleic acid molecules are administered in an expression vector (an expression vector; ¶ [0180]).
As per claim 11, Zhang discloses the method of claim 10, and further discloses wherein said expression vector is a viral vector (lentiviral vector; paragraph [0180]).
As per claim 16, Zhang discloses the method of claim 1, and Zhang further discloses wherein said Cas9 is Streptococcus pyogenes Cas9 (CRISPR locus in Streptococcus pyogenes; paragraph (0033]) or Streptococcus pyogenes Cas9 D10A.
As per claim 3, Zhang discloses the method of claim 1, but Zhang does not disclose wherein said subject has a premutation allele of the 5' untranslated region of the FMR1 gene. However, Garber does disclose wherein said subject has a premutation allele of the 5'-untranslated region of the FMR1 gene (the FMR1 premutation in the 5'-UTR; page 667, 1st column, 3rd paragraph; Figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Zhang invention to provide wherein said subject has a premutation allele of the 5' 
Zhang et al. does not specifically teach wherein the FMR1 is edited comprising the use of a gRNA “targets” the 3’/5’ boundary of the CGG repeats, or a sequence completely within the CGG repeats.
Smith et al. further teach the following:
[0109] FIG. 1. Structures of several human genes associated with nucleotide repeat expansion disorders. A) Structure of the 5′ portion of the FMR1 gene associated with Fragile X Syndrome. The CGG trinucleotide repeat is in the 5′ untranslated region of the gene. The transcription- and translation-start sites are identified with relative distances (in base pairs) to the CGG repeat region. 

    PNG
    media_image1.png
    149
    482
    media_image1.png
    Greyscale

In one embodiment Smith et al. discloses the following gRNA sequences:
 
    PNG
    media_image2.png
    124
    356
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    127
    357
    media_image3.png
    Greyscale

Although the cited references do not specifically teach wherein the gRNAs may bind directly to the CGG repeat sequence, it is clear that the ordinary skilled artisan having the teachings of Zhang et al. and Smith and the motivation to use the CRISPR/Cas9 system to genomically modify the human genome to reduce the number of CGG repeat sequences associated Fragile X syndrome, would have been motivated to design gRNA that bind in an around the CGG repeats in an effort to completely remove the CGG repeat sequences, and to preserve the sequences around the CGG repeat sequences so as not to introduce any deleterious mutations in to the gene sequence.
As per claim 4, Zhang and Smith discloses the method of claims 1, and claims 24-25 but Zhang and Smith et al. do not disclose wherein said subject has a full mutation allele of the 5 untranslated region of the FMR1 gene. However, Garber does disclose wherein said subject has a full mutation allele of the 5' untranslated region of the FMR1 gene (the full mutation of the FMR1 5'-UTR; page 668, 1st column, 1st paragraph; Figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Zhang invention to provide wherein said subject has a full mutation allele of the 5' untranslated region of the FMR1 gene, as taught by Garber, in order to provide treatment for those with Fragile X or Fragile X related syndromes.
As per claim 5, Zhang and Smith discloses the method of claims 1-2, but Zhang does not disclose wherein said method comprises reducing the number of CGG repeats to 44 or fewer repeats.
However, Garber does disclose wherein a number of CCG repeats of 6-44 is considered normal allele for the FMR1 gene in humans (Figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Zhang invention to provide .
Claims 12-15, 18-21, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Smith et al. in view of WO 92/20825 A1 (Caskey et al. et al.) or WO92/14840A1 (Mandel et al.).
Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.  Applicant’s argued that Zhang et al. does not teach the guide RNA of the instant invention which “target a sequence at least partly within the CGG repeats.”  However, as set forth above, Applicant’s arguments are not persuasive.
Applicants argued that the examiner’s interpretation of Caskey et al. and Mandel et al. is incorrect, since neither Caskey et al. nor Mandel et al. disclose guide RNAs.  Furthermore, Applicants argued that CRISPR technology did not exist when these references were published.  It is agreed that CRISPR technology did not exist when these references were published.  However, contrary to Applicant’s assertions, Caskey et al. and Mandel et al. are not cited for teaching CRISPR technology.  These references are cited because they disclose nucleic acid molecules that are known in the art to bind to the FMR1 genomic sequence, because they possess a complementary sequence that would bind to the FMR1 genomic sequence with a high degree of specificity.  One of ordinary skill in the art seeking alternative forms of nucleic acid, which bind the FMR1 genomic sequence would have been motivated to design said nucleic acid to comprise the nucleotide sequence of the nucleic acid molecules disclosed in Caskey et al. and/or Mandel et al. since these molecules are already known to bind FMR1 with a high degree of specificity.   
As per claim 12, Zhang discloses the method of claims 1-2, and Zhang further discloses wherein said method comprises administering two guide RNAs (one or more guide RNAs; ¶ [0183]), wherein the guide RNAs target a sequence (guide sequences that flank the CGG nucleotide repeat region in FMR1; paragraph [0093]). 
Smith et al. as applied above is incorporated here.
Zhang and Smith do not disclose gRNA that has a complementary sequence to SEQ ID NO: 2 or its complement. 
However, Caskey does disclose SEQ ID NO: 2 (SEQ ID NO: 2 of the instant application is 100% identical to SEQ ID NO: 23 of the Caskey reference; page 7, line 13). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Zhang or Smith to provide gRNA comprising a sequence that binds SEQ ID NO: 2, as taught by Caskey, in order to provide sequence that flanks the CGG repeats of the FMR1 5'UTR mutation which is their Cas9 target sequence.
As per claims 13, Zhang/Smith and Caskey, in combination, disclose the method of claim 12, and Zhang/Smith further discloses wherein one guide RNA targets a sequence 5' of or within the CGG repeat region (5'UTR/exon-1 region; paragraph [00931) and one guide RNA targets a sequence 3' of the CGG repeat region (a nucleotide repeat sequence to be targeted for CRISPR repair in SCA12 is CAG; paragraph [0140]; Figure 1).
As per claim 14, Zhang and Caskey, in combination, disclose the method of claim 12, but Zhang does not disclose wherein at least one of the guide RNAs targets a sequence consisting of CCAGGGGGCGTGCGGCAGCG (SEQ ID NO: 5). However, Caskey does disclose wherein at least one of the guide RNAs is complementary to at least part of the sequence consisting of 
As per Claim 15, Zhang/Smith does wherein at least one of the guide RNAs targets a sequence consisting of SEQ ID NO: 7 of the instant application.  However, Mandel et al. discloses a fragile X specific fragment sequence (RN 145752-10-9, clone 141H5 X chromosome-specific fragment, plus 3’flanking region fragment), wherein residues 1614-1633 are 100% identical to SEQ ID NO: 7 of the instant invention. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Zhang/Smith invention to provide wherein at least one of the guide RNAs is complementary to a sequence consisting of CCAGGGGGCGTGCGGCAGCG (SEQ ID NO: 5), as taught by Caskey, in order to provide sequence that flanks the Cas9 CGG repeat target.  Moreover, it would have been obvious at the effective filing date to provide wherein at least one of the guide RNAs targets a sequence consisting of SEQ ID NO: 7, as taught by Mandel et al. to provide a sequence that binds downstream of the CGG repeat.
Regarding claims 18-21 and 35-36, the cited references do not specifically disclose all of the “target sequences” recited in these claims.  However, due to the ambiguity associated with the language “target” and “targeting” as recited in the claims, the prior art is applied broadly.  Therefore, since the nucleotide sequence structures of the gRNA of the instant claims are uncertain, the gRNAs of Zhang et al. and Smith et al. that are designed to reduce the number of CGG repeats in the FMR1 genomic sequence are interpreted as reading on the claimed invention.  







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699